Title: To John Adams from Daniel Johnson, 28 December 1811
From: Johnson, Daniel
To: Adams, John



Hon John Adams Esqr
Boston 28th. Decr— 1811—

I have taken the liberty to enclose to you a Prospectus of a work, which I am about printing, should sufficient encouragement be found, to justify the undertaking.
I have been casting my eyes over the list of our venerable political fathers, to select some man to commence my lists, and from whom I might at the same time be enabled to gain some character of the author. I have been induced to believe that you, from your extensive political researches would be the best qualified to give me the information which I want.
I am with sentiments of respect / & esteem your obedient servt Daniel Johnson
